342 S.E.2d 904 (1986)
316 N.C. 384
STATE of North Carolina
v.
Gregory Kent PARKS.
No. 795P85.
Supreme Court of North Carolina.
April 7, 1986.
Loflin & Loflin, Durham, for defendant.
Myron C. Banks, Sp. Deputy Atty. Gen, Raleigh, for State.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, *905 filed by the Defendant in this matter pursuant to G.S. § 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State; and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Defendant pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th day of April 1986."
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of April 1986."
Therefore, it is considered and adjudged further that Defendant do pay the sum of Nine and no/100 Dollars ($9.00) and that execution issue therefor.